DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 04/16/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 04/16/2020 has been considered.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,818,428. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
	
Instant Application
US Patent No. 10,818,428
Claim 1. An inductor built-in substrate, comprising: 
a core substrate having a plurality of openings and a plurality of first through holes; 


a plurality of first through-hole conductors formed in the plurality of first through holes respectively such that each of the first through-hole conductors comprises a metal film; 

and a plurality of second through-hole conductors formed in the plurality of second through holes respectively such that each of the second through-hole conductors comprises a metal film 

and that the metal film in each of the first through-hole conductors has a thickness that is greater than a thickness of the metal film in each of the second through-hole conductors.



Claim 2. wherein the plurality of first through-hole conductors is formed such that the metal film in each of the first through-hole conductors includes an electroless plating film and an electrolytic plating film, and the plurality of second through-hole conductors is formed such that the metal film in each of the second through-hole conductors includes an electroless plating film and an electrolytic plating film.


Claim 3.  wherein the magnetic resin includes an iron oxide filler in an amount of 60% by weight or more.
Claim 4. a plurality of first through-hole lands formed on the core substrate such that each of the first through-hole lands includes a lowermost layer comprising a metal foil; and a plurality of second 
Claim 5. wherein the plurality of first through-hole lands is formed such that each of the first through-hole lands includes the metal film extending from a respective one of the first through-hole conductors, and a shield layer formed on a core substrate side of the metal film, and the plurality of second through-hole lands is formed such that each of the second through-hole lands includes the metal film extending from a respective one of the second through-hole conductors, and a shield layer formed on a magnetic resin side of the metal film.
Claim 6. wherein the plurality of first through-hole lands is formed such that the shield layer in each of the first through-hole lands includes an electroless plating film and an electrolytic plating film, and the plurality of second through-hole lands is formed such that the shield layer in each of the second through-hole lands includes an electroless plating film and an electrolytic plating film.
Claim 7. wherein the magnetic resin includes an iron oxide filler in an amount of 60% by weight or more.
Claim 8. Wherein a plurality of first through-hole lands formed on the core substrate such that each of the first through-hole lands includes a lowermost layer comprising a metal foil; and a plurality of second through-hole lands formed on the magnetic resin such that each of the second through-hole lands includes a lowermost layer comprising a plating film.

Claims 9-17 are a repeat of above listed claims
An inductor built-in substrate, comprising: 
a core substrate having a plurality of openings and a plurality of first through holes; 


a plurality of first through-hole conductors formed in the plurality of first through holes respectively such that each of the first through-hole conductors comprises a metal film; 

a plurality of second through-hole conductors formed in the plurality of second through holes respectively such that each of the second through-hole conductors comprises a metal film … 

Claim 6. wherein the plurality of first through-hole conductors and the plurality of second through-hole conductors are formed such that the metal film in each of the first through-hole conductors has a thickness that is greater than a thickness of the metal film in each of the second

Claim 7.  wherein the plurality of first through-hole conductors is formed such that each of the first through-hole conductors includes the metal film comprising an electroless plating film and an electrolytic plating film, and the plurality of second through-hole conductors is formed such that each of the second through-hole conductors includes the metal film comprising an electroless plating film and an electrolytic plating film.

Claim 4. wherein the magnetic resin includes an iron oxide filler in an amount of 60% by weight or more.

Claim 1. a plurality of first through-hole lands formed on the core substrate such that each of the first through-hole lands includes a lowermost layer comprising a metal foil … and a plurality of second 

Claim 2. wherein the plurality of first through-hole lands is formed such that each of the first through-hole lands includes the metal film extending from a respective one of the first through-hole conductors, and a shield layer formed on a core substrate side of the metal film, and the plurality of second through-hole lands is formed such that each of the second through-hole lands includes the metal film extending from a respective one of the second through-hole conductors, and a shield layer formed on a magnetic resin side of the metal film.

Claim 3. wherein the plurality of first through-hole lands is formed such that each of the first through-hole lands includes the shield layer comprising an electroless plating film and an electrolytic plating film, and the plurality of second through-hole lands is formed such that each of the second through-hole lands includes the shield layer comprising an electroless plating film and an electrolytic plating film.

Claim 9. wherein the magnetic resin includes an iron oxide filler in an amount of 60% by weight or more.

Claim 1. a plurality of first through-hole lands formed on the core substrate such that each of the first through-hole lands includes a lowermost layer comprising a metal foil … and a plurality of second through-hole lands formed on the magnetic resin such that each of the second through-hole lands
includes a lowermost layer comprising a plating film



Allowable Subject Matter
7.	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The recitation of claims 19 and 20 calling for, “wherein the plurality of first through-hole conductors is formed such that a resin filler is filling inside each of the first through-hole conductors, and the plurality of second through-hole conductors is formed such that a resin filler is filling inside each of the second through-hole conductors” and “a first conductor layer formed on the core substrate such that the first conductor layer includes a plurality of first through-hole lands formed on the core substrate; and a second conductor layer formed on the magnetic resin such that the second conductor layer includes a plurality of second through-hole lands formed on the magnetic resin. wherein the first and second conductor layers are formed such that a  of the first conductor layer and the first through-hole lands on the core substrate is greater than a  of the second conductor layer and the second through-hole lands on the magnetic resin” respectively are deemed to be allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHMED N SEFER/Primary Examiner, Art Unit 2893